PER CURIAM.
Thomas Wells appeals the trial court’s order which, following a final evidentiary hearing, granted Appellee Lois Sacks’ motion for involuntary dismissal of Wells’ Request for Relief in' Proceedings Supplementary. Upon our de novo review, see Maggolc, Inc. v. Roberson, 116 So.3d 556 (Fla. 3d DCA 2013); Salauddin v. Bank of America, N.A., 150 So.3d 1189 (Fla. 4th DCA 2014), we hold that the trial court properly entered an order of involuntary dismissal; as Wells failed to establish a prima facie case, pursuant to section 56.29(6)(a), Florida Statutes (2010), that Robert Sacks held title to the personal property in the trust, and that the removal of Robert Sacks as an alternate co-trustee constituted a transfer. Cf. Treated Timber Products, Inc., v. S & A Assoc., Inc., 488 So.2d 159 (Fla. 1st DCA 1986). We find *1224the other issues raised by Wells to be without merit.
Affirmed.